Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 29-31, 32, 34-46 are currently pending.  Claims 29-30 stand amended.  
Priority
Instant application 16574704, filed claims priority as follows:

    PNG
    media_image1.png
    66
    437
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
In the view of Applicant amendment, the 112 second paragraph rejection is withdrawn because applicant amended to remove the word “substantially” and as a specific amount of proton source.
Applicant argues that proton sources react with amino silanes to produce undesirable by-products over time.  Applicant amended claims 29 and 30 to include the limitation “after storage for a period of 4 weeks at 25” degrees C.  According to Applicant even if the product was distilled after 4 weeks there would still be some decomposition.  To support this claim Applicant cite comparative example 1 and Table 1 where the product was purified.  According to Applicant the non-stabilized systems where small amounts of sodium ethoxide were not added lead to decomposition as compared to example 1.

With respect to the 103 rejection in view over US-4832748 (“the ‘748 patent”) in view of US-3424656 (“the ‘656 patent”, made of record on the IDS), Applicant argues that the compound that is the elected specie is an “interim” product and that it is almost immediately reacted.   Applicant argument has been considered but is not found to be persuasive for at least the following reasons.  There is no modification of the actual structure of the “interim” product required in this case.  There is motivation to purify intermediates such that the final product will have a higher quality.  The question is not modification of an intermediate by structure, but routine purification of known intermediates to enhance stability and overall product quality.  The question is whether one would want to improve purify the compound in a known process where all the structure is already present.  In Examiner’s opinion, the teachings of the combination in the rejection provide such motivation.  As stated above, the comparison in the data of the instant specification is one of degree.  Thus, after considering the data, and the argument the rejection is maintained.
Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 29-30, 32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130281562 (“the ‘562 publication”, made of record on the IDS).
The ‘562 publication exemplifies the preparation of amino silanes such as 3-(2,2-dimethyl-3-(N,N-dimethylaminopropylideneamino)propyltrimethoxysilane which is purified by distillation (example 2) with a purity of 95%.  Further, the ‘562 publication teaches these imino-silanes generally:

    PNG
    media_image2.png
    201
    285
    media_image2.png
    Greyscale
.

Thus, the ‘562 publication teaches overlapping substrates compounds and purification.  
The ‘562 publication fails to teach percentages of “proton source”. 
However, the ‘562 publication teaches purification methods such as distillation.
It would have been prima facie obvious to one having ordinary skill in the art to further purify compounds such as those in example 2 in order to have a higher quality product.  One skilled in the art would expect success because distillation is taught as a known technique for purification of overlapping substrates.  Further, 
VII. PURIFYING AN OLD PRODUCT 
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In reBergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. 

Claim 29-30, 32, 34-46 are rejected under 35 U.S.C. 103 as being unpatentable over US-4832748 (“the ‘748 patent”) in view of US-3424656 (“the ‘656 patent”, made of record on the IDS).
This rejection applies to the elected specie.


    PNG
    media_image3.png
    164
    261
    media_image3.png
    Greyscale
.
The ‘748 patent teaches one method to stabilize the compound which is treating the compound with a phenol.
The ‘748 patent fails to teach an alternative method using an alkali base (Bronstead-Lowry base) and removal of the proton source and/or specific percentages of by-product.
The ‘656 patent teaches using such bases in purification of aminoalkylalkoxysilanes and cyanoalkylalkoxysilanes using for example sodium ethoxide. Further, the ‘656 patent teaches weights and parts of the base (at least the examples) and that base calculation is sometime required (result effective variable, column 3).  Further, the ‘656 patent teaches distillation and separating (column 3 and examples for example).
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).

Alternatively, at least prong D of KSR applies.  In this case one could apply the known technique of using a Bronstead base to structurally similar compounds.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	With respect to specific ppm and percentages of proton source, the ‘656 patent is silent to ppm amounts of proton source in the resulting product of the process.
	However, the ‘656 patent teaches that the base amount must be calculated, and further that additional purification is provided by distillation.  Thus, the ‘656 patent teaches means to neutralize (removing proton source) and distillation (remove the proton source).  Thus, it would have been prima facie obvious to one having ordinary skill in the art to improve the purity of the product.  
VII. PURIFYING AN OLD PRODUCT 
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In reBergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. 


Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622